Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Alexandra Shereshevskaya, M.D.
(O.I. File Number 2-10-40628-9),

Petitioner
v.

The Inspector General.

Docket No. C-11-657

Decision No. CR2484

Date: January 9, 2012

DECISION

Petitioner, Alexandra Shereshevskaya, M.D., is excluded from participating in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) effective June 20, 2011, based
upon her conviction of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. There is a proper basis for exclusion.
Petitioner’s exclusion for the minimum period! of five years is mandatory pursuant to
section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).
I. Background

The Inspector General (I.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated May 31, 2011, that she was being excluded from

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years. The I.G. advised Petitioner that she was being excluded pursuant to section
1128(a)(1) of the Act, based on her conviction in the Kings County Supreme Court of the
State of New York of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program.

Petitioner requested a hearing by letter dated August 3, 2011. The case was assigned to
me for hearing and decision. A prehearing telephone conference was convened on
September 14, 2011, the substance of which is memorialized in my order of September
15, 2011. During the prehearing conference, Petitioner declined to waive an oral hearing,
and the I.G. requested to file a motion for summary judgment. | set a briefing schedule.

The LG. filed a motion for summary judgment and a supporting brief (1.G. Br.) on
October 14, 2011, with LG. exhibits (I.G. Exs.) 1 through 6. Petitioner filed a brief in
opposition to the I.G.’s motion (P. Br.) on November 15, 2011. Petitioner did not file any
exhibits. The I.G. filed a reply brief (I.G. Reply) on November 29, 2011. Petitioner did
not object to my consideration of I.G. Exs. | through 6 and they are admitted.”

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner with rights to an
administrative law judge (ALJ) hearing and judicial review of the final action of the HHS
Secretary (Secretary). Pursuant to section 1128(a)(1) of the Act, the Secretary must
exclude from participation in the Medicare and Medicaid programs any individual
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. Pursuant to section 1128(i) of the Act (42
U.S.C. § 1320a-7(i)), an individual is convicted of a criminal offense when: (1) a
judgment of conviction has been entered against him or her in a federal, state, or local
court whether an appeal is pending or the record of the conviction is expunged; (2) there
is a finding of guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or
(4) the individual has entered into any arrangement or program where judgment of
conviction is withheld.

> Petitioner argues that I.G. Exs. 2 and 3 cannot “lawfully support the imposition of any
sanction.” However, Petitioner did not object to the admission of I.G. Exs. 2 and 3, but
rather, cites the exhibits in support of her argument. P. Br. at 2. I find the exhibits to be
of minimal relevance and there is no issue as to their authenticity, so they are admitted.
Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R. §
1001.102(b), the period of exclusion may be extended based on the presence of specified
aggravating factors. Only if the aggravating factors justify an exclusion of longer than
five years are mitigating factors considered as a basis for reducing the period of exclusion
to no less than five years. 42 C.F.R. § 1001.102(c). The LG. does not cite any
aggravating factors in this case and does not propose to exclude Petitioner for more than
the minimum period of five years.

Petitioner bears the burden of going forward with the evidence and the burden of
persuasion on any affirmative defenses or mitigating factors. The I.G. bears the burden
on all other issues. 42 C.F.R. § 1005.15(b), (c). The burden of persuasion is judged by a
preponderance of the evidence. 42 C.F.R. §§ 1001.2007(c), 1005.15(d). Petitioner may
not obtain review of, or collaterally attack on procedural or substantive grounds, a
criminal conviction or civil judgment of a federal, state, or local court or another
government agency that is cited in this forum as the basis for exclusion. 42 C.F.R. §
1001.2007(d).
B. Issue

The Secretary has by regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and

Whether the length of the exclusion is unreasonable.
42 CFR. § 1001.2007(a)(1).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing is timely, and I have jurisdiction.

2. Summary judgment is appropriate in this case.
There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.
Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for hearing. The right to hearing before an ALJ is

accorded to a sanctioned party by 42 C.F.R. §§ 1001.2007(a) and 1005.2, and the rights
of both the sanctioned party and the LG. to participate in a hearing are specified by 42
C.F.R. § 1005.3. Either or both parties may choose to waive appearance at an oral
hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate, and no hearing is required, where either: there are no disputed issues of
material fact, and the only questions that must be decided involve application of law to
the undisputed facts; or the moving party prevails as a matter of law, even if all disputed
facts are resolved in favor of the party against whom the motion is made. A party
opposing summary judgment must allege facts that, if true, would refute the facts that the
moving party relied upon. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic,
DAB No. 1763 (2001); Everett Rehab. and Med. Ctr., DAB No. 1628, at 3 (1997)
(finding in-person hearing required where non-movant shows there are material facts in
dispute that require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Life
Plus Ctr., DAB CR700 (2000); New Millennium CMHC, Inc., DAB CR672 (2000).

There is no dispute that Petitioner was convicted of a criminal offense. P. Br. at 1-3. The
undisputed facts related to Petitioner’s guilty plea leave only a question of law as to
whether the undisputed facts show the requisite nexus between the offense of which
Petitioner was convicted and the delivery of an item or service under the New York
Medicaid program. Petitioner has averred no material facts that are in dispute as to
whether or not the nexus exists. P. Br. at 3-7. Petitioner’s arguments that: she was
convicted of an attempt to falsify business records; she was convicted of a misdemeanor
rather than a felony; there was no actual impact upon a health care program; no records
were actually falsified; the underlying conduct related to billing for thirty minutes rather
than fifteen minutes; the evidence does not show intent to misrepresent or defraud; the
sentence included no order for restitution; the New York Attorney General and the Judge
may have intended for her punishment to be limited to her plea agreement; and no action
has been taken against Petitioner’s license, do not show material facts in dispute as to
whether or not the conduct for which Petitioner was convicted related to the delivery of
an item or service under Medicare or Medicaid. Rather, as discussed below, the issue
must be resolved against Petitioner as a matter of law based on the undisputed facts and
summary judgment is appropriate.

3. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

It is not disputed that on December 10, 2009, Petitioner was convicted pursuant to her
guilty plea in the Kings County Supreme Court of the State of New York, of one
misdemeanor count of attempting to falsify business records in the second degree. I.G.
Ex. 4; P. Br. The transcript of the criminal proceedings shows that Petitioner admitted to
the court that on about September 21, 2004, she attempted to make or cause to be made, a
false entry in the business records of Federation Employment and Guidance Services
Incorporated, causing $800 in damages to the New York State Medicaid Program. I.G.
Ex. 4, at 8. Petitioner was given an unconditional discharge, based on her representation
to the court that she had already made $800 in restitution to the Attorney General’s
Medicaid Restitution Fund. I.G. Ex. 4, at 3, 6, 8. Petitioner admits that the conduct that
was the basis of her criminal offense involved her billing for thirty minutes when she
should have billed for fifteen minutes. P. Br. at 4.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

The statute requires that the Secretary exclude from participation in Medicare or
Medicaid any individual or entity: (1) convicted of a criminal offense, whether a felony
or a misdemeanor; (2) where the offense is related to the delivery of an item or service;
and (3) the delivery of the item or service was under Medicare or a state health care
program.

Petitioner does not dispute that she was convicted of a criminal offense within the
meaning of section 1128(i) of the Act, when her guilty plea was accepted by the Kings
County Court. I.G. Ex. 4. Petitioner argues that: she was convicted of a misdemeanor
not a felony; the conviction was only for attempting to falsify business records and not
actually falsifying records; and that the evidence does not show any intent to
misrepresent or defraud anyone. P. Br. at 2-7. Petitioner does not cite any authority in
support of her arguments that imply that section 1128(a)(1) of the Act does not mandate
exclusion for misdemeanor convictions of attempt crimes. Indeed, there are no decisions
to that effect to cite. Rather, the plain language of section 1128(a)(1) of the Act is that it
applies to conviction of any offense, misdemeanor or felony, inchoate crime or not,
intentional or not, that meets the other elements of the statute. Petitioner admits in her
brief that the conduct underlying her conviction related to billing for her services as a
physician. P. Br. at 4. Petitioner argues, however, that her conviction did not relate to
the delivery of her services under Medicare or Medicaid. P. Br. at 6-7. Petitioner’s
argument is without merit as Petitioner admitted to the criminal court that her attempted
misconduct caused $800 in damages to the New York Medicaid program. Petitioner may
not now challenge or deny her admission before me because the basis for her underlying

conviction is not subject to collateral attack on procedural or substantive grounds before
me. 42 C.F.R. § 1001.2007(d). Petitioner asserts that her admission that her conduct
caused $800 in damages to the New York Medicaid program does not establish that her
offense was related to the delivery of an item or service under that program. Petitioner
cites no authority in support of her assertion and does not explain how she arrives at that
conclusion. I conclude that her admission during her criminal proceedings that she
caused $800 damage to the New York Medicaid program is sufficient to establish the
nexus, or common sense connection, between her offense and the delivery of her services
under that program. Lyle Kai, R.Ph., DAB No. 1979 (2005); Berton Siegel, D.O., DAB
No. 1467 (1994).

Accordingly, I conclude that the elements of section 1128(a)(1) of the Act are satisfied in
this case and Petitioner’s exclusion is mandated. The LG. and I are granted no discretion
to do otherwise. Craig Richard Wilder, DAB No. 2416, at 6-7 (2011); Boris Lipovsky,
M.D., DAB No. 1363 (1992); Niranjana B. Parikh, M.D., DAB No. 1334 (1992).

4. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period of exclusion pursuant to section 1128(a)(1) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Five years is the minimum authorized period for a mandatory exclusion pursuant to
section 1128(a). Act § 1128(c)(3)(B). I have found there is a basis for Petitioner’s
exclusion pursuant to section 1128(a)(1) of the Act, the minimum period of exclusion is
five years, and that period is not unreasonable as a matter of law. I have no authority to
reduce the period of exclusion based upon any of the factors urged by Petitioner.

6. Petitioner was not denied due process.

Petitioner argues that sections 1128(c) and 1128(f)(1) of the Act (42 U.S.C. §§ 1320a-
7(c) and (f)(1)) require “reasonable notice and an opportunity for a timely hearing.”
Petitioner argues that the delay of approximately 18 months between the time of her
sentencing on December 10, 2009 and June 20, 2011, the effective date of her exclusion,
is unreasonable, prejudicial, and arbitrary, and caused adverse impact and great harm to
Petitioner. P. Br. at 7-8. Petitioner’s arguments are unavailing. My review is limited in
these cases and I have no authority to review the timeliness of the I.G.’s imposition of
exclusion or its effective date.

I do have authority to determine that there was no deprivation of due process in this case.
Petitioner was provided notice as required by the Act and regulations and Petitioner was
given the opportunity to request a hearing to contest her exclusion. Petitioner has
received the review to which she is entitled. Randall Dean Hopp, DAB No. 2166, at 2-4
(2008); Act §§ 1128(c)(1), 1128(£)(1); 42 C.F.R. §§ 1001.2001, .2002, .2007; 1005.2,
1005.3; LG. Ex. 1.

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective June 20, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

